United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                   November 15, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-41700


                           In The Matter Of:

               URBANO ANZALDUA, JR.; SAN JUANA ANZALDUA,

                                                               Debtors,

               URBANO ANZALDUA, JR.; SAN JUANA ANZALDUA,

                                                           Appellants,

                                 versus

                  LPP MORTGAGE LTD.; PRAMCO II LLC.,

                                                            Appellees.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (7-03-CV-98)


Before BARKSDALE, GARZA, and DeMOSS, Circuit Judges.

PER CURIAM:*

     AFFIRMED.     See 5TH CIR. R. 47.6.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.